Citation Nr: 1745743	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969.  

This matter is on appeal from July 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board granted service connection for PTSD in an October 2016 decision, in which it also remanded the issue of sleep apnea to include as secondary to PTSD.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

The competent evidence of record does not show current obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38. U.S.C.A. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in May 2009. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and her representative.  Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Finally, the Board notes that this appeal was remanded in October 2016 in order to obtain an examination determining the extent to which the Veteran's ongoing sleep disturbances are due to a sleep disorder, and whether they are caused by or aggravated by his service, to include his service-connected PTSD.  All available records have been obtained and attached to the claims file.  The Board is now satisfied that there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Therefore, VA has met its duty to assist in this respect.

Service Connection

The Veteran claims entitlement to service connection for obstructive sleep apnea, which he asserts is associated with service-connected PTSD.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Board determines that service connection is not warranted because the Veteran does not currently have obstructive sleep apnea, based on the evidence of record.  First, the Veteran's service treatment records do not mention any sleep-related symptoms, and his December 1969 separation exam report does not note sleep apnea symptoms.  Indeed, the first mention of sleep apnea of record is a December 2008 PTSD note, according to which the Veteran fought in his sleep to the extent that his wife could not sleep in the same bed.  Second, the Veteran has been found specifically to not have a sleep disorder separate from the insomnia and nightmares symptomatic of his service-connected PTSD.  The March 2017 examiner commented that the Veteran's symptoms are symptoms of his PTSD.  Further, in a February 2017 sleep study report, the Veteran denied awakening gasping for breath or being observed by his wife not breathing during sleep.  Finally, the Veteran did not report any sleep symptoms until 2008, thirty-nine years after separation.  Accordingly, there is no continuity of symptomatology.

Diagnosis or symptoms of a current disability is the threshold requirement for both direct and secondary service connection.  See Sheldon v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).  Here, there is no diagnosable current obstructive sleep apnea.  Without a current disability, there can be no service connection.    

A sleep study report from February 2017 and a current VA examination from March 2017 found no separate sleep disorder.  According to the sleep study report, the Veteran himself states that he was never diagnosed with obstructive sleep apnea.  He also states that he was diagnosed with insomnia and prescribed trazodone by a psychiatrist.  According to the March 2017 VA examination, the Veteran's insomnia and nightmares are related to his PTSD, for which he is already service connected.  Because there is no diagnosed or identifiable underlying current sleep disorder or symptoms besides those addressed by PTSD, service connection is not available for the Veteran's sleep disturbances.

The Board recognizes that the Veteran is presently service-connected for PTSD, which he contends is the cause of his sleep disturbances.  Unfortunately, however, absent a separate diagnosed disability associated with those disturbances, service connection cannot be granted.  

To be clear, the Board points out that there is a clinical difference between sleep apnea, which is respiratory in nature, and insomnia, which may be more of psychiatric symptoms.  Here, the Board has concluded that only the former is not present.  As for any other difficulties in sleeping, such as insomnia or fatigue, these symptoms are already accounted for in the 70 percent rating he receives for his PTSD.  Therefore, service connection is denied. 



ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


